Case 21-20078-CMB          Doc 17    Filed 03/04/21 Entered 03/04/21 14:47:22           Desc Main
                                    Document      Page 1 of 2

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        )      Case No. 21-20078 CMB
                                              )      Chapter 13
Richard B. Wahoski, Sr.,                      )
Stacey L. Wahoski,                            )
       Debtors                                )      Docket No.
                                              )
Richard B. Wahoski, Sr.,                      )
Stacey L. Wahoski,                            )
       Movants                                )      Related to Claim No. 1
                                              )
         vs.                                  )
                                              )
Pinnacle Credit Services, LLC,                )
       Respondent                             )

               OBJECTION TO CLAIM NUMBER 1 FILED BY RESPONDENT

         AND NOW, come the debtors, Richard and Stacey Wahoski, by and through their

attorney Kenneth Steidl, and Steidl and Steinberg, and respectfully represent as follows:

         1.     This case was commenced on January 14, 2021 when the debtors filed a voluntary

                petition under Chapter 13 of the Bankruptcy Code.

         2.     This Honorable Court has jurisdiction of this proceeding pursuant to 28 USC

                §1334(a) and (b) and the Standing Order of Reference in effect for bankruptcy

                cases in the Western District of Pennsylvania. This is a core proceeding within the

                meaning of 28 USC §157(b)(2)(B) and (O). This is a Motion brought under

                Federal Bankruptcy Rule 3007. The Statutory and Rule predicates for the relief

                requested are 11 USC §502(b) and Rule 3007.

         3.     Respondent’s Claim filed at Claim No. 1 provides an account summary detail that

                indicates, among other things, that the last date of activity and/or payment on the

                account was August 13, 2010.

         4.     Under Pennsylvania law, an action for breach of contract must be commenced

                within four years. 42 Pa.C.S. §5525. The statute of limitations begins to run on a
Case 21-20078-CMB         Doc 17     Filed 03/04/21 Entered 03/04/21 14:47:22             Desc Main
                                    Document      Page 2 of 2

                claim from the time the cause of action accrues. Packer Society Hill Travel

                Agency Inc. v. Presbyterian University of Pennsylvania Medical Center, 635 A.2d

                649, 652 (Pa. Super. 1993). Generally speaking, in a contract case arising out of

                payment default, the contract breach date is the date of the last payment. Id.

       5.       Because the date of the last payment with respect to this Claim was more than

                four years before the Petition date, it appears that the claim is unenforceable under

                applicable law and therefore should be disallowed under 11 USC §502(b)(1).

       WHEREFORE, the debtors, Richard and Stacey Wahoski, respectfully request this

Honorable Court to disallow Claim Number 1 filed by the Respondent.



                                              Respectfully submitted,


March 4, 2021                                 /s/ Kenneth Steidl
      DATE                                    Kenneth Steidl, Esquire
                                              Attorney for the Debtor
                                              STEIDL & STEINBERG
                                              2830 Gulf Tower
                                              707 Grant Street
                                              Pittsburgh, PA 15219
                                              (412) 391-8000
                                              PA I. D. No. 34965
                                              ken.steidl@steidl-steinberg.com
